Citation Nr: 0611947	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)], which imposes obligations on VA in terms 
of its duties to notify and assist claimants.  A review of 
the claims file reveals that the veteran has not been 
properly notified of the provisions of the VCAA.  Therefore, 
it is apparent that the Board must remand this case to ensure 
that the veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.  

Specifically, it does not appear that VA has complied with 
its duty to notify provisions enacted by the VCAA.  The 
notice letter sent to the veteran in July 2001 discussed what 
evidence is needed to substantiate a claim for service 
connection, which was the only claim pending at that time.  
After the veteran filed a notice of disagreement with the 
initial rating, further notification should have been 
provided to him advising what evidence was needed to 
substantiate a claim for a higher rating.  In light of recent 
case law, the Board is constrained to remand this claim for 
compliance with the VCAA.

While this case is in remand status, the RO should take this 
opportunity to obtain the most recent VA treatment records 
and to provide the veteran an examination to obtain evidence 
as to the current status of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

2.  Obtain the veteran's medical records 
from the VA Medical Center in Columbus, 
Ohio for psychiatric treatment from 
August 2003 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining the VA treatment 
records, to the extent available, 
schedule the veteran for a VA psychiatric 
examination to obtain information on the 
current severity of his condition.

4.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the RO should 
readjudicate the claim.  If such action 
does not resolve a claim, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






